In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus involving an expedited election matter. Upon consideration thereof,
It is ordered by the court, sua sponte, that the briefing in this case shall proceed as follows: Respondent’s answer shall be filed no later than Monday, October 20, 2008. The parties shall file their briefs and evidence no later than Friday, October 24, 2008. The Clerk shall refuse to file any reply briefs or requests for extension of time. The Clerk shall immediately serve the complaint by email upon counsel for respondent.